United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-41474
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

VICTOR ACUNA-CARBAJAL,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 2:04-CR-276-ALL
                         --------------------

Before SMITH, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Victor Acuna-Carbajal appeals his conviction and sentence

for possession with intent to distribute over 100 kilograms of

marijuana.     Acuna-Carbajal contends that 21 U.S.C. § 841 is

facially unconstitutional in light of Apprendi v. New Jersey, 530
U.S. 466 (2000).    As Acuna-Carbajal concedes, his argument is

foreclosed by circuit precedent.     See United States v. Slaughter,

238 F.3d 580, 582 (5th Cir. 2000).     He raises the issue only to




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-41474
                               -2-

preserve it for Supreme Court review.    The district court’s

judgment is AFFIRMED.